Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       CONTINUED EXAMINATIONS     

      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered. 

DETAILED ACTION
 Applicant’s amendment in the reply filed on 8/3/2022 is acknowledged, with the cancellation of Claims 13-15, and 17-19.  Claims 1-12, and 16 are pending.  Claims 1-12, and 16 are examined on the merits.
       Any rejection that is not reiterated is hereby withdrawn.

       Applicant was noted that prior to RCE, the definition of “about” in the specification [0020] was overlooked. After adding 20% margins to the percentage ranges, prior arts were found.

Claim Objections
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ikezaki (CN 105611843 A).  
Ikezaki teaches the pet food (thus claim 7 is met, thus a companion animal, thus claim 8 is met) to the Examples 1 to 3 and Comparative Examples 1 to 3 contained in the nutrient proportion of pet food (dry matter basis), protein is 48.6 mass % (thus falls within the claimed 30-65% in claim 1, within 45-55% in claim 2), carbohydrate is 12.3 mass % (thus within the claimed 5-25% in claim 1, thus protein to carbohydrate ratio is at least 2:1, thus claim 1 is met; thus 10-20% in claim 3; thus the ratio in claim 6 is met), the lipid is 24.3 mass % (thus within 30-40% in claim 1, thus 30-35% in claim 4, according to the definition of “about” in [0020] of the specification). relative to the moisture content of the whole pet food is 75.7 weight % (Page 7, 3rd paragraph (right below Table 2)). Ikezaki teaches the pet food of the invention can provide wet pet food with higher hair care effect than conventional products, and not with obviously reduced palatability, helps to maintain the health of the pet (Page 2, last paragraph) (thus a method for enhancing metabolic health in an animal). Ikezaki teaches specifically, for the 20 study group member, instead of giving the pet food, firstly, giving the pet food 4 weeks of test object, then administered 4 weeks comparing object of pet food. For the other 20 name research group member instead of the usual administration of pet food, firstly, administered 4 weeks comparing pet food of the subject, then administering a pet food of 4 weeks test object (Page 7, 5th paragraph) (also see English equivalent CA 2926752 A attached) (thus the step of administering in claim 1 is met, thus animal on a regular basis, thus claim 5 is met).
Regarding the limitation of claims 9 and 10, although the prior art does not teach the functions in claims 9 and 10, since the claimed composition is being administered to the claimed subject pet, it is inherent that the claimed composition is going to perform the claim designated function, which is to lower blood free fatty acids, lower total cholesterol, lower triacylglycerol lower insulin, lower blood glucose, no matter the prior art recognized it or not.
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1, 3, 5-11, and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Torney et al (US 20050084517 A1).
Torney et al teach a pet food product (thus claim 7 is met, thus a companion animal, thus claim 8 is met) for hairball treatment (see Abstract). Torney et al teach In general, the proximate weight percent of elements for the inner component would be 36 wt % protein (thus 30-65%, thus claim 1 is met), 6 wt % ash, 42 wt % fat (thus about 30-40%, thus claim 1 is met, thus about 35-40%, thus claim 16 is met) 10 wt % carbohydrate (thus 5-25% in claim 1 is met; thus a protein to carbohydrate ratio is at least 2:1 or about 3:1, thus claim 11 is met, thus claim 1 is met, thus 10-20%, thus claim 3 is met, and 6 wt % moisture. [0047]. The combination of ingredients improve passage of hair through the digestive tract; aids in the overall health (thus a method for enhancing metabolic health in an animal) and function of digestive tract, thereby reducing the formation of hairball; and improves the coat and skin condition of the animal thereby reducing the shedding of hair [0075]. Torney et al a process for controlling fecal hair excretion and formation in an animal comprising feeding said animal a composition (thus the step of administering in claim 1 is met, thus on a regular basis, thus claim 5 is met) comprising: a shell component completely surrounding an inner component (thus the claimed product) to form one dual textured pet food product, wherein the shell component is harder than the inner component; said shell component comprising at least a dietary fiber and an additional fiber, wherein said additional fiber contain a soluble fiber and an insoluble fiber; and said inner component comprising at least a lubricant (see claim 10).
Regarding the limitation of claims 9 and 10, although the prior art does not teach the functions in claims 9 and 10, since the claimed composition is being administered to the claimed subject pet, it is inherent that the claimed composition is going to perform the claim designated function, which is to lower blood free fatty acids, lower total cholesterol, lower triacylglycerol lower insulin, lower blood glucose, no matter the prior art recognized it or not.
Therefore, the reference is deemed to anticipate the instant claim above.


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655